DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson Champlin on 07/15/2022.
The application has been amended as follows: 
In claim 27, replace the portion of the claim reading: “wherein the transparent panel is flush with the side wall and the sealing member; wherein a first edge of the transparent panel contacts the side wall along a ninety- degree angle; wherein a second edge of the transparent panel contacts the sealing member along a ninety-degree angle; a sealing member forming a seal between the cylindrical side wall and the annular socket;”
With the following:
--  a sealing member forming a seal between the cylindrical side wall and the annular socket; wherein a transparent panel is flush with the side wall and the sealing member; wherein a first edge of the transparent panel contacts the side wall along a ninety- degree angle; wherein a second edge of the transparent panel contacts the sealing member along a ninety-degree angle; --

Response to Amendment
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 07/08/2022, with respect to claims 1-30 as amended have been fully considered and are persuasive.  The rejection of claims 1-30 as amended has been withdrawn. 
Allowable Subject Matter
Claims 1-30 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose the transparent panel is flush with the interior wall, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852